UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2015 Date of reporting period:	December 31, 2014 Item 1. Schedule of Investments: Putnam Money Market Liquidity Fund The fund's portfolio 12/31/14 (Unaudited) REPURCHASE AGREEMENTS (32.0%) (a) Principal amount Value Interest in $160,000,000 joint tri-party repurchase agreement dated 12/31/14 with Bank of Nova Scotia due 1/2/15 - maturity value of $85,000,378 for an effective yield of 0.080% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 8.125% and due dates ranging from 2/15/16 to 8/15/24, valued at $163,200,822) $85,000,000 $85,000,000 Interest in $61,481,000 tri-party repurchase agreement dated 12/31/14 with BNP Paribas US due 1/2/15 - maturity value of $61,481,205 for an effective yield of 0.060% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 6.000% and due dates ranging from 4/20/27 to 12/20/44, valued at $62,710,620) 61,481,000 61,481,000 Interest in $244,470,000 joint tri-party term repurchase agreement dated 12/26/14 with Citigroup Global Markets, Inc. due 1/2/15 - maturity value of $76,141,332 for an effective yield of 0.090% (collateralized by various U.S. Treasury notes with coupon rates ranging from 1.625% to 2.750% and due dates ranging from 8/15/22 to 8/15/24, valued at $249,359,437) 76,140,000 76,140,000 Interest in $375,000,000 joint tri-party repurchase agreement dated 12/31/14 with Citigroup Global Markets, Inc. due 1/2/15 - maturity value of $110,000,428 for an effective yield of 0.070% (collateralized by various mortgage backed securities and various U.S. Treasury notes with coupon rates ranging from 0.625% to 6.000% and due dates ranging from 6/30/16 to 11/1/44, valued at $382,500,021) 110,000,000 110,000,000 Interest in $100,000,000 tri-party repurchase agreement dated 12/31/14 with Goldman, Sachs & Co. due 1/2/15 - maturity value of $100,000,444 for an effective yield of 0.080% (collateralized by a mortgage backed security and a U.S. Treasury note with coupon rates ranging from 1.625% to 1.710% and due dates ranging from 1/15/18 to 1/15/20, valued at $102,000,062) 100,000,000 100,000,000 Interest in $25,000,000 tri-party repurchase agreement dated 12/31/14 with J.P. Morgan Securities, Inc. due 1/2/15 - maturity value of $25,000,125 for an effective yield of 0.090% (collateralized by a U.S. Treasury note with a coupon rate of 0.125% and a due date of 7/15/22, valued at $25,501,637) 25,000,000 25,000,000 Interest in $374,041,000 joint tri-party repurchase agreement dated 12/31/14 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 1/2/15 - maturity value of $141,329,550 for an effective yield of 0.070% (collateralized by various mortgage backed securities with a coupon rate of 4.000% and due dates ranging from 5/1/44 to 9/1/44, valued at $381,521,821) 141,329,000 141,329,000 Interest in $100,000,000 joint tri-party term repurchase agreement dated 12/26/14 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 1/2/15 - maturity value of $31,100,242 for an effective yield of 0.04% (collateralized by various mortgage backed securities with coupon rates ranging from 2.060% to 6.039% and due dates ranging from 7/1/19 to 8/1/50, valued at $102,000,001) 31,100,000 31,100,000 Total repurchase agreements (cost $630,050,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (24.0%) (a) Yield (%) Maturity date Principal amount Value Fannie Mae unsec. discount notes 0.080 2/2/15 $3,500,000 $3,499,751 Federal Farm Credit Banks Funding Corporation unsec. discount notes 0.060 2/20/15 7,500,000 7,499,375 Federal Farm Credit Banks Funding Corporation unsec. discount notes 0.060 2/9/15 15,000,000 14,999,025 Federal Farm Credit Banks Funding Corporation unsec. discount notes 0.050 2/2/15 12,500,000 12,499,444 Federal Farm Credit Banks Funding Corporation unsec. discount notes 0.050 1/9/15 10,000,000 9,999,889 Federal Home Loan Bank unsec. discount notes 0.101 4/29/15 17,300,000 17,298,261 Federal Home Loan Banks unsec. discount notes 0.135 6/3/15 2,500,000 2,498,566 Federal Home Loan Banks unsec. discount notes 0.125 5/29/15 7,500,000 7,496,146 Federal Home Loan Banks unsec. discount notes 0.125 5/27/15 13,250,000 13,243,267 Federal Home Loan Banks unsec. discount notes 0.115 5/20/15 3,400,000 3,398,490 Federal Home Loan Banks unsec. discount notes 0.095 5/1/15 27,000,000 26,991,450 Federal Home Loan Banks unsec. discount notes 0.105 4/15/15 3,930,000 3,928,808 Federal Home Loan Banks unsec. discount notes 0.097 2/25/15 17,000,000 16,997,481 Federal Home Loan Banks unsec. discount notes 0.060 2/9/15 7,500,000 7,499,513 Federal Home Loan Banks unsec. discount notes 0.140 2/3/15 2,000,000 1,999,743 Federal Home Loan Banks unsec. discount notes 0.100 1/9/15 5,000,000 4,999,889 Federal Home Loan Mortgage Corporation unsec. discount notes 0.085 4/27/15 33,000,000 32,991,010 Federal Home Loan Mortgage Corporation unsec. discount notes 0.081 4/20/15 31,250,000 31,242,336 Federal Home Loan Mortgage Corporation unsec. discount notes 0.080 4/10/15 9,400,000 9,397,932 Federal Home Loan Mortgage Corporation unsec. discount notes 0.060 2/11/15 16,400,000 16,398,879 Federal Home Loan Mortgage Corporation unsec. discount notes 0.165 7/22/15 3,550,000 3,546,713 Federal Home Loan Mortgage Corporation unsec. discount notes 0.130 7/10/15 9,250,000 9,243,653 Federal Home Loan Mortgage Corporation unsec. discount notes 0.130 6/8/15 7,500,000 7,495,721 Federal Home Loan Mortgage Corporation unsec. discount notes 0.100 5/8/15 7,500,000 7,497,354 Federal Home Loan Mortgage Corporation unsec. discount notes 0.100 3/16/15 4,000,000 3,999,178 Federal Home Loan Mortgage Corporation unsec. discount notes 0.060 1/28/15 11,000,000 10,999,505 Federal Home Loan Mortgage Corporation unsec. discount notes 0.065 1/21/15 7,000,000 6,999,747 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.140 7/7/15 3,500,000 3,497,455 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.095 4/14/15 9,100,000 9,097,527 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.085 3/5/15 22,000,000 21,996,728 Federal Home Loan Mortgage Corporation unsec. discount notes Ser. RB 0.060 1/29/15 7,500,000 7,499,650 Federal National Mortgage Association unsec. discount notes 0.140 6/10/15 4,500,000 4,497,200 Federal National Mortgage Association unsec. discount notes 0.090 4/29/15 7,500,000 7,497,788 Federal National Mortgage Association unsec. discount notes 0.085 4/22/15 11,975,000 11,971,862 Federal National Mortgage Association unsec. discount notes 0.070 4/8/15 14,100,000 14,097,341 Federal National Mortgage Association unsec. discount notes 0.090 3/11/15 17,500,000 17,496,981 Federal National Mortgage Association unsec. discount notes 0.090 3/2/15 12,500,000 12,498,125 Federal National Mortgage Association unsec. discount notes 0.060 2/27/15 16,000,000 15,998,480 Federal National Mortgage Association unsec. discount notes 0.060 2/26/15 5,935,000 5,934,446 Federal National Mortgage Association unsec. discount notes 0.085 2/18/15 6,400,000 6,399,275 Federal National Mortgage Association unsec. discount notes 0.055 1/28/15 7,500,000 7,499,691 Federal National Mortgage Association unsec. discount notes 0.060 1/5/15 24,000,000 23,999,840 Federal National Mortgage Association unsec. discount notes Ser. BB 0.165 4/2/15 7,500,000 7,496,870 Total U.S. Government Agency Obligations (cost $472,140,385) COMMERCIAL PAPER (18.7%) (a) Yield (%) Maturity date Principal amount Value American Honda Finance Corp. 0.130 2/19/15 $18,750,000 $18,746,682 Apple, Inc. 0.090 1/13/15 11,345,000 11,344,660 Bedford Row Funding Corp. 144A 0.253 1/26/15 18,000,000 18,001,533 Canada (Government of) (Canada) 0.060 1/14/15 7,500,000 7,499,838 Coca-Cola Co. (The) 0.110 2/24/15 15,300,000 15,297,476 Coca-Cola Co. (The) 0.130 2/6/15 4,000,000 3,999,480 Collateralized Commercial Paper II Co., LLC 0.180 1/23/15 17,000,000 16,998,130 Commonwealth Bank of Australia (Australia) 0.180 3/24/15 9,000,000 8,996,310 Commonwealth Bank of Australia (Australia) 0.160 3/3/15 9,000,000 8,997,560 DnB Bank ASA (Norway) 0.138 1/5/15 12,553,000 12,552,807 DnB Bank ASA 144A (Norway) 0.225 2/2/15 1,000,000 999,778 Eli Lilly & Co. 0.120 2/23/15 9,000,000 8,998,410 Export Development Canada (Canada) 0.135 5/4/15 16,300,000 16,292,482 Export Development Canada (Canada) 0.100 4/1/15 19,000,000 18,995,250 Export Development Canada (Canada) 0.100 2/24/15 15,000,000 14,997,750 General Electric Capital Corp. 0.130 3/13/15 17,000,000 16,995,641 HSBC USA, Inc. (United Kingdom) 0.170 3/2/15 6,000,000 5,998,300 HSBC USA, Inc. (United Kingdom) 0.170 1/22/15 6,000,000 5,999,405 HSBC USA, Inc. (United Kingdom) 0.150 1/8/15 1,400,000 1,399,959 Jupiter Securitization Co., LLC 0.200 4/28/15 8,000,000 7,994,800 National Australia Bank, Ltd. (Australia) 0.190 3/27/15 1,500,000 1,499,327 National Australia Bank, Ltd. 144A (Australia) 0.140 2/18/15 17,000,000 16,996,827 Nestle Finance International, Ltd. (Switzerland) 0.100 1/15/15 17,000,000 16,999,339 Nordea Bank AB (Sweden) 0.170 2/4/15 1,900,000 1,899,695 Nordea Bank AB (Sweden) 0.150 1/27/15 1,600,000 1,599,827 Nordea Bank AB (Sweden) 0.130 1/13/15 2,245,000 2,244,903 Proctor & Gamble Co. (The) 0.090 2/9/15 8,000,000 7,999,220 Proctor & Gamble Co. (The) 0.110 1/29/15 11,000,000 10,999,059 Roche Holdings, Inc. (Switzerland) 0.110 2/9/15 14,000,000 13,998,332 Roche Holdings, Inc. (Switzerland) 0.080 1/6/15 4,200,000 4,199,953 Simon Property Group LP 0.150 1/20/15 5,700,000 5,699,549 Simon Property Group LP 0.130 1/14/15 7,500,000 7,499,648 Simon Property Group LP 144A 0.130 1/7/15 5,000,000 4,999,892 Skandinaviska Enskilda Banken AB (Sweden) 0.170 2/3/15 8,100,000 8,098,738 Standard Chartered Bank/New York 144A 0.200 2/9/15 9,000,000 8,998,050 State Street Corp. 0.150 3/2/15 18,000,000 17,995,500 Toyota Motor Credit Corp. 0.140 2/10/15 16,500,000 16,497,431 Total commercial paper (cost $369,331,541) ASSET-BACKED COMMERCIAL PAPER (9.3%) (a) Yield (%) Maturity date Principal amount Value Chariot Funding, LLC 0.190 4/9/15 $18,000,000 $17,990,690 Fairway Finance, LLC (Canada) 0.160 2/9/15 7,000,000 6,998,787 Gotham Funding Corp. (Japan) 0.160 1/6/15 19,000,000 18,999,578 Govco, LLC 0.130 1/12/15 8,500,000 8,499,662 Jupiter Securitization Co., LLC 0.190 4/9/15 11,025,000 11,019,298 Liberty Street Funding, LLC (Canada) 0.150 1/23/15 14,000,000 13,998,717 Liberty Street Funding, LLC (Canada) 0.130 1/8/15 4,000,000 3,999,899 Manhattan Asset Funding Co., LLC (Japan) 0.180 1/21/15 18,500,000 18,498,150 MetLife Short Term Funding, LLC 0.120 1/21/15 11,000,000 10,999,267 MetLife Short Term Funding, LLC 144A 0.120 2/9/15 7,000,000 6,999,090 Old Line Funding, LLC 144A 0.220 3/17/15 12,000,000 11,994,500 Old Line Funding, LLC 144A 0.170 2/6/15 6,000,000 5,998,980 Regency Markets No. 1, LLC 144A 0.180 1/20/15 4,000,000 3,999,620 Regency Markets No. 1, LLC 144A 0.160 1/16/15 15,000,000 14,999,000 Thunder Bay Funding, LLC 0.150 2/2/15 4,000,000 3,999,467 Thunder Bay Funding, LLC 144A 0.190 2/19/15 14,600,000 14,596,224 Working Capital Management Co. (Japan) 0.140 1/2/15 9,000,000 8,999,963 Total asset-backed commercial paper (cost $182,590,892) CERTIFICATES OF DEPOSIT (5.5%) (a) Interest rate(%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./New York, NY 0.130 2/6/15 $19,000,000 $19,000,000 Bank of America, NA 0.170 2/12/15 9,000,000 9,000,838 Citibank, NA 0.200 2/6/15 1,500,000 1,500,045 Citibank, NA 0.150 1/6/15 7,500,000 7,500,052 Svenska Handelsbanken/New York, NY (Sweden) 0.130 1/6/15 14,550,000 14,550,151 Svenska Handelsbanken/New York, NY (Sweden) 0.190 2/9/15 2,500,000 2,500,000 Toronto-Dominion Bank/NY (Canada) 0.164 1/28/15 3,800,000 3,800,992 Toronto-Dominion Bank/NY (Canada) 0.150 1/8/15 2,000,000 2,000,000 Toronto-Dominion Bank/NY (Canada) 0.130 1/20/15 13,000,000 13,000,000 U.S. Bank, NA/Cincinnati, OH 0.130 2/2/15 18,000,000 18,000,000 Wells Fargo Bank, NA 0.180 3/17/15 18,000,000 18,000,000 Total certificates of deposit (cost $108,852,078) U.S. TREASURY OBLIGATIONS (4.4%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bill 0.108 6/18/15 $9,500,000 $9,495,301 U.S. Treasury Notes (k) 0.110 7/31/16 17,750,000 17,750,839 U.S. Treasury Notes (k) 0.109 4/30/16 17,950,000 17,950,796 U.S. Treasury Notes (k) 0.093 10/31/16 18,000,000 18,000,167 U.S. Treasury Notes (k) 0.085 1/31/16 23,650,000 23,646,074 Total U.S. treasury Obligations (cost $86,843,177) MUNICIPAL BONDS AND NOTES (3.6%) (a) Yield (%) Maturity date Principal amount Value American University Commercial Paper, Ser. A 0.130 1/8/15 $10,000,000 $9,999,747 Trinity Health Corporation Commercial Paper 0.100 1/5/15 18,000,000 17,999,800 University of Chicago Commercial Paper, Ser. A 0.100 1/15/15 15,000,000 14,999,417 University of Texas System (The) Commercial Paper, Ser. A 0.120 3/17/15 8,000,000 8,000,000 Yale University Commercial Paper 0.100 2/2/15 19,000,000 18,998,312 Total municipal bonds and notes (cost $69,997,276) TIME DEPOSITS (2.3%) (a) Interest rate(%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./Cayman Islands (Cayman Islands) 0.070 1/2/15 $18,250,000 $18,250,000 Credit Agricole Corporate and Investment Bank/Grand Cayman (Cayman Islands) 0.050 1/2/15 9,000,000 9,000,000 Svenska Handelsbanken/Cayman Islands (Sweden) 0.030 1/2/15 18,250,000 18,250,000 Total time deposits (cost $45,500,000) CORPORATE BONDS AND NOTES (0.3%) (a) Interest rate(%) Maturity date Principal amount Value Westpac Banking Corp. sr. unsec. unsub. notes (Australia) 4.200 2/27/15 $5,050,000 $5,081,191 Total corporate bonds and notes (cost $5,081,191) TOTAL INVESTMENTS Total investments (cost $1,970,386,540) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,970,079,167. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (k) The rates shown are the current interest rates at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Board has formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $182,590,892 $— Certificates of deposit — 108,852,078 — Commercial paper — 369,331,541 — Corporate bonds and notes — 5,081,191 — Municipal bonds and notes — 69,997,276 — Repurchase agreements — 630,050,000 — Time deposits — 45,500,000 — U.S. government agency obligations — 472,140,385 — U.S. treasury obligations — 86,843,177 — Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of Nova Scotia BNP Paribas US Citigroup Global Markets, Inc. Goldman, Sachs & Co. J.P. Morgan Securities, Inc. Merrill Lynch, Pierce, Fenner and Smith Inc. Total Assets: Repurchase agreements $85,000,000 $61,481,000 $186,140,000 $100,000,000 $25,000,000 $172,429,000 $630,050,000 Total Assets $85,000,000 $61,481,000 $186,140,000 $100,000,000 $25,000,000 $172,429,000 $630,050,000 Total Financial and Derivative Net Assets $85,000,000 $61,481,000 $186,140,000 $100,000,000 $25,000,000 $172,429,000 $630,050,000 Total collateral received (pledged)##† $85,000,000 $61,481,000 $186,140,000 $100,000,000 $25,000,000 $172,429,000 Net amount $– $– $– $– $– $– † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 27, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 27, 2015
